Case 1:20-cv-06347-RBK-KMW Document 25 Filed 06/19/20 Page 1 of 1 PageID: 463



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                                   :
 ATILIS GYM BELLMAWR, LLC,                         :
                                                   :
                   Plaintiff,                      :         Civil No. 20-6347 (RBK/KMW)
                                                   :
           v.                                      :         ORDER
                                                   :
 PHILIP D. MURPHY, et al.,                         :
                                                   :
                   Defendants.                     :
                                                   :
                                                   :
                                                   :
                                                   :

KUGLER, United States District Judge:

       THIS MATTER comes before the Court upon Plaintiff’s Motion (Doc. 8) for preliminary

injunctive relief. For the reasons expressed on the record during the June 19, 2020 hearing,

       IT IS HEREBY ORDERED that Plaintiff’s Motion (Doc. 8) is DENIED.



Dated: 6/19/2020                                            /s/ Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge
